

 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
BIOLOGISTEX CCM, LLC
 
LIMITED LIABILITY COMPANY AGREEMENT
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
Article 1 General
 
 
1.1
Limited Liability Company Agreement
1

 
1.2
Certificate of Formation
1

 
1.3
Name
1

 
1.4
Principal Place of Business
2

 
1.5
Names of Members
2

 
1.6
Term of Existence
2

 
1.7
Duties of Members
2

 
1.8
Liability of Members
2

 
1.9
Duties of Managers and Named Officers
2

 
1.10
Liabilities of Managers
2

 
1.11
Other Ventures; Time and Attention
2

 
Article 2 Definitions
 
 
3

 
Article 3 Purpose and Character of the Business
 
 
8

 
Article 4 Members; Meetings; Acts
 
 
8

 
 
4.1
Authority of the Members
8

 
4.2
Place and Time of Meetings
8

 
4.3
Regular Meetings
8

 
4.4
Special Meetings
8

 
4.5
Notices of Meetings
9

 
4.6
Waiver of Notice 
9

 
4.7
Proxies 
9

 
4.8
Quorum; Adjourned Meetings 
9

 
4.9
Conference Communications
9

 
4.10
Organization
9

 
4.11
Order of Business
10

 
4.12
Voting 
10

 
4.13
Written Action
10

 
4.14
Certain Actions
10

 
Article 5 New Members; Units; Certificates
 
 
11

 
 
5.1
Admission of New Members
11

 
5.2
Issuance of Units
11

 
5.3
No Certificates for Units 
11

 
Article 6 Management and Operation of Company Business
 
 
11

 
 
6.1
Authority of the Board of Managers 
11

 
6.2
Number; Qualification; Term of Office; Vote
11

 
6.3
Initial Board
12

 
6.4
Place of Meetings
12

 
6.5
Regular Meetings
12

 
 
 

--------------------------------------------------------------------------------

 
 
 
6.6
Special Meetings
12

 
6.7
Meetings Held Upon Member Demand
12

 
6.8
Adjournments
12

 
6.9
Notice of Meetings
12

 
6.10
Proxies
13

 
6.11
Quorum
13

 
6.12
Absent Managers
13

 
6.13
Conference Communications
13

 
6.14
Written Action
13

 
6.15
Committees
14

 
6.16
Compensation
14

 
6.17
Removal
14

 
Article 7 Officers
 
 
14

 
 
7.1
Number
14

 
7.2
Election; Term of Office and Qualifications 
14

 
7.3
Removal and Vacancies
14

 
7.4
President
14

 
7.5
Secretary
15

 
7.6
Treasurer
15

 
7.7
Duties of Other Officers
15

 
7.8
Compensation
15

 
Article 8 Indemnification
 
 
15

 
 
8.1
General
15

 
8.2
No Member Liability
16

 
8.3
Settlements
16

 
8.4
Amendments
17

 
Article 9 Transfers
 
 
17

 
 
9.1
Registration, Transfer and Exchange
17

 
9.2
Restriction on Transfers 
17

 
9.3
Transfer by Legal Process
18

 
9.4
Conditions to Permitted Transfers
18

 
9.5
Purchase Options
19

 
9.6
Impasse
22

 
Article 10 Books of Account; Reports and Fiscal Matters
 
 
24

 
 
10.1
Books; Place; Access
24

 
10.2
Financial Information
24

 
10.3
Tax Information
24

 
10.4
Tax Elections and Accounting
24

 
10.5
Tax Matters Partner
24

 
10.6
Required Records
25

 
 
 

--------------------------------------------------------------------------------

 
 
Article 11 Capital
 
 
25

 
 
11.1
Capital Commitments 
25

 
11.2
No Right to Return of Contribution
25

 
11.3
Additional Capital Contributions 
25

 
11.4
Loans to the Company; No Interest on Capital 
26

 
11.5
Creditor’s Interest in the Company 
26

 
11.6
Capital Accounts
26

 
Article 12 Allocation of Profits and Losses
 
 
26

 
 
12.1
Capital Account Allocations 
26

 
12.2
Tax Allocations 
27

 
12.3
Tax Credits 
27

 
12.4
Code Section 704(c) Allocations
27

 
12.5
Varying Interests During Fiscal Year 
27

 
Article 13 Distributions
 
 
28

 
 
13.1
Operating Distributions
28

 
13.2
Distributions for Tax Liabilities
28

 
13.3
Limitations on Distributions
28

 
Article 14 Dissolution and Liquidation
 
 
28

 
 
14.1
Events Causing Dissolution; Final Payment
28

 
14.2
Liquidation and Winding Up 
29

 
14.3
No Deficit Restoration Obligation 
29

 
Article 15 Amendment
 
 
29

 
Article 16 Approval of Reorganizations and Bankruptcy
 
 
30

 
Article 17 Member Services
 
 
30

 
 
17.1
BioLife Services 
30

 
17.2
SAVSU Services 
30

 
Article 18 Participation Fee
 
 
30

 
 
18.1
Participation Fee
30

 
18.2
Payments Terms 
30

 
Article 19 Representations, Warranties of the Members
 
 
30

 
 
19.1
Representations and Warranties of the Members 
30

 
Article 20 Confidentiality
 
 
32

 
 
20.1
Confidential Information
32

 
20.2
Protection of Confidential Information
32

 
20.3
Compelled Disclosure
33

 
 
 

--------------------------------------------------------------------------------

 
 
 
20.4
Return of Information
33

 
20.5
Remedies 
33

 
20.6
Material Non-Public Information 
33

 
20.7
Survival
34

 
Article 21 Miscellaneous Provisions
 
 
34

 
 
21.1
Entire Agreement 
34

 
21.2
Time of Essence 
34

 
21.3
Signatures; Counterparts
34

 
21.4
Severability 
34

 
21.5
Successors and Assigns 
34

 
21.6
Notices 
34

 
21.7
Headings 
34

 
21.8
References 
35

 
21.9
Construction 
35

 
21.10
Governing Law 
35

 
21.11
Third Party Benefit 
35

 
21.12
Additional Actions and Documents 
35

 
21.13
Specific Performance 
35

 
21.14
Waiver of Partition 
35

 
 
 

--------------------------------------------------------------------------------

 


LIMITED LIABILITY COMPANY AGREEMENT
OF
BIOLOGISTEX CCM, LLC
 
This LIMITED LIABILITY COMPANY AGREEMENT is made by and between the Persons
named on Schedule A (such Persons are referred to collectively as the “Members”
and individually as a “Member”).
 
WHEREAS, the undersigned have caused the formation of biologistex CCM, LLC, a
Delaware limited liability company (the “Company”), of which the undersigned
constitute all of the initial Members;
 
WHEREAS, the Delaware Limited Liability Company Act provides that the members of
a limited liability company may enter into a limited liability company agreement
to establish or regulate the affairs of the limited liability company, the
conduct of its business and the relations of its members; and
 
WHEREAS, each of the undersigned desires to enter into such an agreement;
 
NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements set forth in this Agreement, and other good and valuable
consideration, the receipt and adequacy of which the Members acknowledge, the
Members agree as follows:
 
Article 1
General
 
1.1 Limited Liability Company Agreement.  The Members agree that this Agreement
constitutes the “limited liability company agreement” of the Company within the
meaning of Section 18-101(7) of the Act, that, notwithstanding the date of
execution, it shall be effective as of the date of the filing of the Certificate
of Formation in the office of the Secretary of State (the “Effective Date”) and
that it shall govern the rights, duties and obligations of the Members, except
as otherwise expressly required by the Act.
 
1.2 Certificate of Formation.  The Members adopt, approve and ratify the
execution and filing in the office of the Secretary of State of the State of
Delaware of the Certificate of Formation of the Company by Daphne Taylor on
September 29, 2014 (the “Certificate of Formation”), a copy of which is attached
as Exhibit 1, and acknowledge, approve and ratify her designation as an
“authorized person” of the Company in the Certificate of Formation as
contemplated by Section 18-201(a) of the Act.
 
1.3 Name.  The name of the Company shall be and the business shall be conducted
under the name of “biologistex CCM, LLC” or under such other name or names as
the Board of Managers may determine.  The Board of Managers is authorized to
execute and deliver or file such documents and to take such actions as it may
consider advisable to permit the Company to use and to ensure the Company’s
right to use such name or names.
 
 
1

--------------------------------------------------------------------------------

 
 
1.4 Principal Place of Business.  The location of the principal place of
business of the Company shall be such place as the Board of Managers may from
time to time determine (the “Principal Office”).  The Company may maintain
offices and places of business at such other place or places within or outside
the State of Delaware as the Board of Managers deems advisable.  The Board of
Managers is authorized and directed to execute and deliver or file such
documents and to take such actions as it may consider advisable to permit the
Company to conduct its business in such states.
 
1.5 Names of Members.  The names of the Members are as set forth on Schedule A.
 
1.6 Term of Existence.  The Company shall be formed as of the time of the filing
of the Certificate of Formation in the Office of the Secretary of State of
Delaware and its term of existence shall continue thereafter for 20 years,
unless earlier terminated, dissolved or liquidated in accordance with the
provisions of this Agreement.
 
1.7 Duties of Members.  The only duties, including fiduciary duties, of the
Members to the Company or to each other in respect of the Company shall be those
established in this Agreement, and there shall be no other express or implied
duties of the Members to the Company or to each other in respect of the Company.
 
1.8 Liability of Members.  Except as otherwise provided in the Act, the debts,
obligations and liabilities of the Company, whether arising in contract, tort,
or otherwise, shall be solely the debts, obligations and liabilities of the
Company, and no Member shall be obligated personally for any such debt,
obligation or liability of the Company solely by reason of being a Member of the
Company.
 
1.9 Duties of Managers and Named Officers.  Except as otherwise specifically
provided in this Agreement, each Manager and Named Officer shall owe the same
fiduciary duties to the Company and the Members as the directors and officers of
a corporation organized under the Delaware General Corporation Law owe to the
corporation and its stockholders.
 
1.10 Liabilities of Managers.  The personal liability of a Manager or Named
Officer to the Company or the Members for monetary damages for breach of
fiduciary duty as a Manager or Named Officer shall be eliminated to the fullest
extent permitted by law.  Neither the amendment, modification, or repeal of this
Section 1.10 nor the adoption of any provision in this Agreement or the
Certificate of Formation inconsistent with this Section 1.10 shall adversely
affect any right or protection of a Manager or Named Officer with respect to any
act or omission that occurred before the time of such amendment, modification,
repeal, or adoption.
 
1.11 Other Ventures; Time and Attention.  The Members and Managers may, during
the term of the Company, engage in and possess an interest for their respective
accounts in other business ventures of every nature and description,
independently or with others, and neither the Company nor any Member shall have
any right in or to said independent ventures or any income or profits derived
from said independent ventures.  No Member or Manager shall be required to
devote his, her or its full business time and attention to the affairs of the
Company, unless such Person expressly agrees otherwise in this Agreement or
another written agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
Article 2
Definitions
 
Unless the context otherwise specifies or requires, the terms defined in this
Article 2 shall, for the purposes of this Agreement, have the meanings specified
in this Article 2.  Certain other capitalized terms are defined elsewhere in
this Agreement.  All defined terms may be used in the singular or the plural, as
the context requires.
 
“Act” means the Delaware Limited Liability Company Act, as amended from time to
time.
 
“Affiliate” means, when used with reference to a specified Person, (i) any
Person that directly or indirectly through one or more intermediaries controls
or is controlled by or is under common control with the specified Person,
(ii) any Person that is an officer, partner or trustee of, or serves in a
similar capacity with respect to, the specified Person or of which the specified
Person is an officer, partner or trustee, or with respect to which the specified
Person serves in a similar capacity, (iii) any Person that, directly or
indirectly, is the beneficial owner of ten percent or more of any class of
equity securities of, or otherwise has a substantial beneficial interest in, the
specified Person or of which the specified Person has a substantial beneficial
interest, and (iv) any relative or spouse of the specified Person.
 
“Agreement” means this Limited Liability Company Agreement, as it may be amended
or supplemented from time to time.
 
“BioLife” means BioLife Solutions, Inc.
 
“Board of Managers” means the Board of Managers of the Company established
pursuant to Article 6.
 
“Business Day” means any day except a Saturday, Sunday, or other day on which
commercial banks in Seattle, Washington, are authorized or required by law to
close.
 
“Capital Account” is defined in Section 11.6.
 
“Capital Contribution” means the amount of money or the fair market value of any
property (as agreed by the Members as of the date of contribution) contributed
to the Company by any Member.
 
“Cash Price” is defined in Section 9.6(a).
 
“Change in Control” means, with respect to a Member, any transaction or
arrangement (including transfers of interests, mergers, reorganizations or
consolidations) as a result of which a Person who was not theretofore so
entitled becomes entitled, by reason of a change in equity ownership, contract
or otherwise, directly or indirectly, to direct or cause the direction of the
management and policies of such Member.
 
 
3

--------------------------------------------------------------------------------

 
 
“Code” means the Internal Revenue Code of 1986, as amended.  Any reference in
this Agreement to a Section of the Code shall be considered also to include any
subsequent amendment or replacement of that Section.
 
“Commitments” means the Capital Contributions that the Members have made or are
obligated to make to the Company. The amounts and terms of the Commitments of
the Members will be as stated in this Agreement.
 
“Company” means biologistex CCM, LLC, the Delaware limited liability company
formed pursuant to the filing of the Certificate of Formation and the terms of
this Agreement.
 
“Company Option” is defined in Section 9.5(b)(iv).
 
“Confidential Information” is defined in Section 20.1.
 
“Counter Offer” is defined in Section 9.6(b)(ii)(C).
 
“Disclosing Party” is defined in Section 20.1.
 
“Effective Date” is defined in Section 1.1.
 
“Electronic Transmission” means any form of communication, not directly
involving the physical transmission of paper that creates a record that may be
retained, retrieved and reviewed by a recipient thereof, and that may be
directly reproduced in paper form by such a recipient through an automated
process.
 
“Fair Market Value” means, for purposes of Section 9.5 with respect to any
Offered Units, the price at which such Units would change hands between a
willing buyer and a willing seller, neither being under any compulsion to buy or
sell and both having knowledge of the relevant facts, taking into consideration
any minority interest discount, “lock-in” discount, lack of marketability
discount, discount for limitations on voting, management and control and any
other discounts or adjustments that may be applicable.
 
“Fiscal Year” means the 12-month accounting period of the Company used for
federal income tax purposes ending on December 31 of each year, or such other
date as the Board of Managers may determine from time to time subject to the
requirements of Code Section 706; it being understood that the Board of Managers
may establish other “fiscal years” for financial reporting or any purpose other
than federal income tax reporting.
 
“Impasse” is defined in Section 9.6(a).
 
“Impasse Dissolution Election” is defined in Section 9.6(c).
 
“Indemnitee” is defined in Section 8.1(a).
 
“Manager” means a Person serving on the Board of Managers pursuant to Article 6.
 
 
4

--------------------------------------------------------------------------------

 
 
“Mandatory Reserve” means a mandatory reserve to fund Company expenses an amount
of cash equal to amounts in the following schedule:
 
●  
2014/2015 - $100,000

●  
2016 - $250,000

●  
2017 and beyond - $500,000

 
“Member Option” is defined in Section 9.5(b)(iv).
 
“Members” means the Persons executing this Agreement until they cease to be
Members and the Persons that are hereafter admitted to the Company as Members in
accordance with this Agreement.
 
“Named Officers” is defined in Section 7.1.
 
“Net Cash Flow” means the gross cash proceeds from Company operations (including
the proceeds from loans to the Company, from sales and dispositions of property,
and from all other cash items paid to the Company), including dividends,
interest and royalties, if any, less the amount thereof used to acquire Company
assets and pay or establish reserves for all Company expenses, including the
Mandatory Reserve, debt service payments, including payments to satisfy any
loans from Members to the Company pursuant to Section 11.4, payments for
operating expenses, capital investments, payments of liabilities (direct or
contingent), working capital requirements, capital improvements, repairs,
replacements, expansions and contingencies, insurance premiums, or for any other
purpose consistent with Article 3, all as determined by the Board of Managers.
 
“Notice of Potential Impasse” is defined in Section 9.6(a).
 
“Offer” is defined in Section 9.6(a).
 
“Offered Units” is defined in Section 9.5(b)(i).
 
“Offeree” is defined in Section 9.6(a).
 
“Offeror” is defined in Section 9.6(a).
 
“Option Event” means, with respect to any Member, (i) the receipt by that Member
of a bona fide offer to purchase some or all of the Member’s Units from any
Person, which offer that Member desires to accept, or (ii) the bona fide attempt
by that Member to transfer or to arrange for the transfer of some or all of that
Member’s Units (other than pursuant to a transfer described in clause (i)) to
any Person, including a transfer by legal process or other involuntary
transfer.  For the avoidance of doubt, a Change in Control or Reorganization of
a Member shall not constitute an Option Event.
 
“Option Notice” is defined in Section 9.5(a).
 
“Participation Fee” is defined in Section 18.1.
 
 
5

--------------------------------------------------------------------------------

 
 
“Person” means any natural person, corporation, limited liability company,
association, partnership (whether general or limited), joint venture,
proprietorship, governmental agency, trust, estate, association, custodian,
nominee or any other individual or entity, whether acting in an individual,
fiduciary, representative or other capacity.
 
“Prime Rate” means a fluctuating interest rate per annum equal to the rate of
interest published as the highest U.S. “prime” rate of interest on the first
business day of each month in the Wall Street Journal under the heading Money
Rates; provided, that if such rate is no longer published by the Wall Street
Journal, “Prime Rate” shall mean a substantially comparable rate selected by the
Company in its discretion.
 
“Principal Office” is defined in Section 1.4.
 
“Profits” or “Losses” mean, for each Fiscal Year, an amount equal to the
Company’s taxable income or loss for such year or period, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss, or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:
 
(i) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits and Losses pursuant to this
paragraph shall be added to such taxable income or loss;
 
(ii) Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits and Losses pursuant to this paragraph shall be subtracted
from such taxable income or loss;
 
(iii) If the value of any Company asset is adjusted in compliance with Treasury
Regulations Section 1.704-1(b)(2)(iv)(e) or (f), the amount of such adjustment
shall be taken into account as gain or loss from the disposition of such asset
for purposes of computing Profits and Losses;
 
(iv) Gain or loss resulting from any disposition of Company property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the value of such property for Capital Account
purposes notwithstanding that the adjusted tax basis of such property differs
from such value;
 
(v) If the value of an asset for Capital Account purposes differs from its
adjusted tax basis for federal income tax purposes, depreciation, amortization
and other cost recovery deductions shall be taken into account in accordance
with applicable Treasury Regulations, including Treasury Regulations
Section 1.704-1(b)(2)(iv)(g), in lieu of the depreciation, amortization, and
other cost recovery deductions taken into account in computing taxable income or
loss;
 
(vi) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Section 734 is required pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital
Accounts as a result of a distribution other than in liquidation of a Member’s
interest in the Company, the amount of such adjustment shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases the basis of the asset) from the disposition of the
asset and shall be taken into account for purposes of computing Profits and
Losses; and
 
 
6

--------------------------------------------------------------------------------

 
 
(vii) Any items that are specially allocated by the Board of Managers to the
Members’ Capital Accounts pursuant to the provisions of Section 12.1(c) in order
to cause the allocation of such items to be respected for federal income tax
purposes shall not be taken into account in computing Profits and Losses.
 
“Qualified Appraiser” means an investment banker or independent accountant
experienced in the valuation of closely-held businesses.
 
“Receiving Party” is defined in Section 20.1.
 
“Reorganization” of a Person means (i) any consolidation, merger or similar
business combination involving the Person with or into any other Person(s),
whether or not the Person is the surviving entity, (ii) any conversion of the
Person into another entity, (iii) any exchange or other transaction pursuant to
which outstanding securities of the Person are converted into other securities,
property or money or (iv) any sale, transfer or other disposition of all or
substantially all of the Person’s assets in a single transaction or a series of
related transactions.  A dissolution or liquidation of the Company pursuant to
Article 14 will not constitute a “Reorganization” of the Company within the
meaning of this Agreement.
 
“Representative” is defined in Section 20.1.
 
“SAVSU” means SAVSU Technologies, LLC
 
“Securities Act” is defined in Section 19.1(a).
 
“Services” is defined in Section 17.1.
 
“Service Agreement” means the Service Agreement attached as Exhibit 3.
 
“Supply Agreement” means the Supply and Distribution Agreement attached as
Exhibit 2.
 
“TMP” is defined in Section 10.5.
 
“Transfer” means, with respect to a Member’s Units, whether the word is
capitalized or not, the sale, assignment, transfer, withdrawal, mortgage,
pledge, hypothecation, exchange or other disposition of any part or all of such
Units, whether or not for value and whether such disposition is voluntary,
involuntary, by operation of law or otherwise; provided, however, that a Change
in Control or Reorganization of a Member shall not constitute a transfer of such
Member’s Units.
 
“Transferring Person” is defined in Section 9.5(a).
 
 
7

--------------------------------------------------------------------------------

 
 
“Treasury Regulations” means the regulations promulgated by the United States
Treasury Department under the Code.  Any reference in this Agreement to a
Section of the Treasury Regulations shall be considered also to include any
subsequent amendment or replacement of that Section.
 
“Unit” means a fractional part of the interests of all Members in the Company
equal to the quotient of one divided by the total number of Units.  For purposes
of this definition, “interest” means all of the rights to which a Member in the
Company is entitled as provided in this Agreement and under law, together with
all of the obligations of such Member to comply with all of the terms and
provisions set forth in this Agreement and under law.
 
“Valuation Date” is defined in Section 9.5(e)(iv).
 
Article 3
Purpose and Character of the Business
 
The purpose and character of the business of the Company shall be acquiring,
developing, maintaining, owning, operating, leasing and selling an integrated
platform of a cloud-based information service, and precision thermal shipping
products; financing the foregoing activities; and entering into such agreements
and performing all other activities reasonably necessary or incidental to the
furtherance of such purposes.
 
Article 4
 
Members; Meetings; Acts
 
4.1 Authority of the Members.  Except as otherwise expressly provided in this
Agreement, no Member shall have any authority to act for, or to assume any
obligations or responsibility on behalf of, or bind any other Member or the
Company.  Each of the Members agrees that it shall not represent to any third
party with whom such Member is in contact concerning the affairs or the business
of the Company that such Member has any authority to act for, or to assume any
obligations or responsibilities on behalf of, the Company unless expressly
authorized by the Board of Managers.  Members shall take action in their
capacities as Members only at a meeting of the Members or by written action as
provided in this Article 4.
 
4.2 Place and Time of Meetings.  Meetings of the Members may be held at such
place and at such time as may be designated by the Board of Managers.  In the
absence of a designation of place, meetings shall be held at the Principal
Office.  In the absence of a designation of time, meetings shall be held at
10:00 a.m.
 
4.3 Regular Meetings.  Regular meetings of Members may be held on an annual or
other less frequent periodic basis as may be determined by the Board of
Managers.
 
4.4 Special Meetings.  Special meetings of the Members for any purpose or
purposes shall be called by the Secretary at the written demand of (a) the
President, (b) the Treasurer, (c) the sole Manager, if there is a single
Manager, or two or more Managers, if there are multiple Managers or (d) a Member
or Members owning not less than 10 percent of the Units outstanding.  Such
demand shall state the purpose or purposes of the proposed meeting.  Within ten
days after receiving a proper demand to call a meeting, the Secretary shall
cause a meeting to be duly called on a Business Day determined by the Secretary
within 15 days after the date of receipt of such request.  Business transacted
at any special meeting shall be limited to the purpose or purposes stated in the
demand.
 
 
8

--------------------------------------------------------------------------------

 
 
4.5 Notices of Meetings.  A written notice of each regular and special meeting
of Members shall be given not less than ten nor more than 60 days before the
date of such meeting to each Member.  Every notice of a meeting of Members shall
state the place, date and hour of the meeting and the purpose or purposes for
which the meeting is called.
 
4.6 Waiver of Notice.  Notice of any regular or special meeting may be waived
either before, at or after such meeting in writing signed by the Member entitled
to the notice.  Attendance by a Member at a meeting shall constitute a waiver of
notice of such meeting, unless the Member objects at the beginning of the
meeting to the transaction of business because the meeting is not lawfully
called or convened.
 
4.7 Proxies.  Each Member may authorize another Person or Persons to act for
him, her or it by proxy by an instrument executed in writing and filed with the
Secretary.  If any such instrument designates two or more Persons to act as
proxies, any proxy may exercise all of the powers conferred by such written
instrument unless the instrument shall otherwise provide.  No proxy shall be
valid for more than one year from the date of its execution.  Subject to the
above, any proxy may be revoked if an instrument revoking it or a proxy bearing
a later date is filed with the Secretary.
 
4.8 Quorum; Adjourned Meetings.  The presence, in person or by proxy, of Members
who own 75% of the Units outstanding shall constitute a quorum for the
transaction of business at any regular or special meeting of the Members.  If a
quorum is not present at a meeting, the Members present shall adjourn to such
day as they shall agree upon by a vote of the Members present who hold a 75%
majority of the Units held by the Members who are present.  Notice of any
adjourned meeting need not be given if the date, time and place thereof are
announced at the meeting at which the adjournment is taken.  At adjourned
meetings at which a quorum is present, any business may be transacted which
might have been transacted at the meeting as originally noticed.  If a quorum is
present, the Members may continue to transact business until adjournment
notwithstanding the withdrawal of enough Members to leave less than a quorum.
 
4.9 Conference Communications.  To the fullest extent permitted under the Act,
one or more Members may participate in a meeting by any means of communication
through which all Members participating in the meeting may simultaneously hear
each other during the meeting.  For the purposes of establishing a quorum and
taking any action at the meeting, Members participating pursuant to this
Section 4.9 shall be deemed present in person at the meeting; and the place of
the meeting shall be the place of origination of the conference telephone
conversation or other comparable communication technique.
 
4.10 Organization.  At each meeting of the Members, the President or, in his or
her absence, the individual chosen by the vote of the Members present who hold a
majority of the Units held by the Members who are present shall act as chair;
and the Secretary or, in his or her absence, any Person whom the chair of the
meeting shall appoint, shall act as secretary of the meeting.
 
 
9

--------------------------------------------------------------------------------

 
 
4.11 Order of Business.  The order of business transacted at any meeting of the
Members shall be limited to the purpose or purposes stated in the Notice of
Meeting, but such order of business may be changed by the unanimous vote of the
Members present.
 
4.12 Voting.
 
(a) Each Member shall have one vote for each Unit registered in his, her or its
name on the books of the Company.  Except where otherwise required by the Act or
this Agreement, all questions at a meeting shall be decided by a 75% majority
vote of the number of Units represented at the meeting at the time of the vote.
 
(b) Persons who hold Units in a fiduciary capacity shall be entitled to vote the
Units so held.  If Units are held in the names of two or more Persons, whether
fiduciaries, members of a partnership, joint tenants, tenants in common, tenants
by the entirety or otherwise, or if two or more Persons have the same fiduciary
relationship respecting the same Units, unless the Secretary has been given
written notice to the contrary and has been furnished with a copy of the
instrument or order so providing, their acts with respect to voting shall have
the following effect:  (i) if only one votes, his, her or its act shall bind
all; (ii) if more than one votes, the act of the majority voting shall bind all
and (iii) if more than one votes, but the votes are evenly split on any
particular matter, then, except as otherwise required by law, each Person may
vote the Units in question proportionately.
 
(c) No Member shall have any cumulative voting rights.
 
4.13 Written Action.  Any action that may be taken at a meeting of the Members
may be taken without a meeting if done in writing and signed by Members who hold
at least the number of Units that could approve such action at a meeting of the
Members at which all Members were present.  When written action is taken by
fewer than all Members, the Board of Managers shall notify all Members of the
text and effective date of the action immediately.  Failure to provide the
notice invalidates the written action.  Any Electronic Transmission consenting
to an action to be taken and transmitted by a Member, or by a Person or Persons
authorized to act for a Member, shall be deemed to be written for purposes of
this Section 4.13, provided that any such Electronic Transmission sets forth
information from which the Company can determine that the Electronic
Transmission was transmitted by the Member or a Person authorized to act for the
Member.  The date on which such Electronic Transmission is transmitted shall be
deemed to be the date on which such consent was signed.
 
4.14 Certain Actions.  The Company shall not take any of the following actions
without the unanimous consent of all Members, which consent may be given either
in writing or pursuant to a regular or special meeting of the Members:
 
(a) The admission of additional Members pursuant to Section 5.1;
 
(b) The authorization or issuance of any additional Units as set forth in
Section 5.2;
 
(c) The amendment of the Certificate of Formation or this Agreement pursuant to
Article 15;
 
 
10

--------------------------------------------------------------------------------

 
 
(d) Any Reorganization or bankruptcy proceeding of the Company under Article 16,
or any other sale of substantially all the assets of the Company, merger or
consolidation to which the Company is a party or the acquisition of another
business by the Company; and
 
(e) Any other action that, by the express provisions of this Agreement, requires
the unanimous consent of all Members.
 
Article 5  
New Members; Units; Certificates
 
5.1 Admission of New Members.  The Members by unanimous consent may from time to
time admit additional Members to the Company in addition to transferees who are
admitted as Members pursuant to Article 9.
 
5.2 Issuance of Units.  The Members by unanimous consent may issue additional
Units from time to time to existing or new Members.  Units may be issued for any
consideration, including cash or other property, tangible or intangible,
received or to be received by the Company or services rendered or to be rendered
to the Company.
 
5.3 No Certificates for Units.  The Units of the Company shall not be
certificated unless otherwise determined by the Board of Managers.
 
Article 6 
Management and Operation of Company Business
 
6.1 Authority of the Board of Managers.  Except as otherwise required by the Act
or this Agreement, the business and affairs of the Company shall be managed by
or under the authority of the Board of Managers.  The Board of Managers shall
take action only at a meeting of the Board of Managers or by written action as
provided in this Article 6.
 
6.2 Number; Qualification; Term of Office; Vote.
 
(a) The initial number of members of the Board of Managers shall be four.  The
number of Managers may be increased or decreased at any time by a unanimous vote
of the Members.
 
(b) BioLife and SAVSU shall each appoint two members of the Board of Managers.
 
(c) Each of the Managers shall hold office until such Manager’s successor shall
have been elected, or until the earlier death, resignation, removal or
disqualification of such Manager.
 
(d) Each Manager shall have one vote in all matters to come before the Board of
Managers.  Except as otherwise provided in this Agreement, the Board of Managers
shall take action at a meeting by the affirmative vote of a majority of the
total number of Managers, and any such act shall be deemed to be the action of
the Board of Managers for all purposes of this Agreement and the Act.
 
 
11

--------------------------------------------------------------------------------

 
 
6.3 Initial Board.  The initial Board of Managers shall consist of the following
individuals:
 
Michael Rice
Daphne Taylor
Dana Barnard
Bruce McCormick
 
6.4 Place of Meetings.  Meetings of the Board of Managers shall be held at the
Principal Office or at such other place as may be agreed by the Managers from
time to time.
 
6.5 Regular Meetings.  Regular meetings of the Board of Managers may be held on
an annual or other less frequent periodic basis as may be determined by the
Managers.
 
6.6 Special Meetings.  A special meeting of the Board of Managers may be called
for any purpose or purposes at any time by any Manager or by any Member who
holds at least 15 percent of the outstanding Units and who shall demand such
special meeting by written notice given to the Secretary specifying the purposes
of such meeting.
 
6.7 Meetings Held Upon Member Demand.  Within five Business Days after the
Secretary receives a valid demand for a meeting of the Board of Managers from a
Member, it shall be the duty of the Secretary to cause a special or regular
meeting of the Board of Managers, as the case may be, to be duly called and held
on notice no later than five Business Days after receipt of such demand.  If the
Secretary fails to cause such a meeting to be called and held as required by
this Section 6.7, the Member or Members making the demand may call the meeting
by giving notice as provided in Section 6.9 at the expense of the Company.
 
6.8 Adjournments.  Any meeting of the Board of Managers may be adjourned from
time to time to another date, time and place.  If any meeting of the Board of
Managers is so adjourned, no notice as to such adjourned meeting need be given
if the date, time and place at which the meeting will be reconvened are
announced at the time of adjournment.
 
6.9 Notice of Meetings.  Unless otherwise required by law, written notice of
each meeting of the Board of Managers, stating the date, time and place and, in
the case of a special meeting, the purpose or purposes, shall be given at least
five days and not more than 90 days before the meeting to every Manager.  A
Manager may waive notice of the date, time, place and purpose or purposes of a
meeting of the Board of Managers.  A waiver of notice is effective whether given
before, at or after the meeting, and whether given in writing, orally or by
attendance.  Attendance by a Manager at a meeting is a waiver of notice of that
meeting, unless the Manager objects at the beginning of the meeting to the
transaction of business because the meeting is not lawfully called or convened.
 
6.10 Proxies.  A Manager may cast or authorize the casting of a vote by filing a
written appointment of proxy with the Secretary at or before the meeting at
which the appointment is to be effective.  Any copy of the original of such
appointment may be filed in lieu of the original if it is a complete and legible
reproduction of the entire original and the filing may be made by any means of
transmission so long as the transmission contains information sufficient to
determine that the Manager authorized such transmission.
 
 
12

--------------------------------------------------------------------------------

 
 
6.11 Quorum.  A majority of the Managers constitutes a quorum for the
transaction of business at each meeting of the Board of Managers.
 
6.12 Absent Managers.  A Manager may give advance written consent or opposition
to a proposal to be acted on at a meeting of the Board of Managers.  If such
Manager is not present at the meeting, such consent or opposition to a proposal
does not constitute presence for purposes of determining the existence of a
quorum, but such consent or opposition shall be counted as a vote in favor of or
against the proposal and shall be entered in the minutes or other record of
action at the meeting, if the proposal acted on at the meeting is substantially
the same or has substantially the same effect as the proposal to which the
Manager has consented or objected.
 
6.13 Conference Communications.  To the fullest extent permitted under the Act,
any or all of the Managers may participate in any meeting of the Board of
Managers, or of any duly constituted committee thereof, by any means of
communication through which the participating Managers may simultaneously hear
each other during such meeting.  For the purposes of establishing a quorum and
taking any action at the meeting, Managers participating pursuant to this
Section 6.13 shall be deemed present in person at the meeting; and the place of
the meeting shall be the place of origination of the conference telephone
conversation or other comparable communication technique.
 
6.14 Written Action.  Any action which might be taken at a meeting of the Board
of Managers, or any duly constituted committee thereof, may be taken without a
meeting if done in writing and signed by a number of Managers, or committee
members, whose approval would be sufficient to approve the action at a meeting
at which all of the Managers (or such committee) were present.  When written
action is taken by fewer than all Managers, the Board of Managers shall notify
all Managers of the text and effective date of the action immediately.  Failure
to provide the notice does not invalidate the written action.  Any Electronic
Transmission consenting to an action to be taken and transmitted by a Manager,
or committee member, or by a Person or Persons authorized to act for a Manager
or committee member, shall be deemed to be written for purposes of this Section
6.14, provided that any such Electronic Transmission sets forth information from
which the Company can determine that the Electronic Transmission was transmitted
by the Manager or committee member, or a Person authorized to act for the
Manager or committee member.  The date on which such Electronic Transmission is
transmitted shall be deemed to be the date on which such consent was signed.
 
6.15 Committees.  A resolution approved by the Board of Managers may establish
committees having the authority of the Board of Managers in the management of
the business of the Company to the extent provided in the resolution.  A
committee shall consist of one or more Persons, who need not be
Managers.  Committees are subject to the direction and control of, and vacancies
in the membership thereof shall be filled by, the Board of Managers.
 
6.16 Compensation.  Managers shall not be compensated by the Company for serving
in such capacity, unless all of the Members determine otherwise in writing.  The
Company shall bear the expenses, if any, incurred by each Manager’s attendance
at meetings of the Board of Managers and shall reimburse Managers for reasonable
out-of-pocket expenses incurred in the course of providing services for the
Company.
 
 
13

--------------------------------------------------------------------------------

 
 
6.17 Removal.  Any Manager may be removed from office at any time, with or
without cause, only by the Member that appointed such Manager.
 
Article 7
Officers
 
7.1 Number.  The officers of the Company, all of whom shall be natural persons,
shall consist of a President, a Secretary and a Treasurer (“Named Officers”),
and any other officers and agents as the Board of Managers may designate from
time to time.  Any Person may hold two or more offices.
 
7.2 Election; Term of Office and Qualifications.  The Board of Managers shall
elect officers from time to time as it deems appropriate.  Elections shall
require a majority of a vote of the Board of Managers.  Such officers shall hold
office until their successors are elected and qualified, or until the office is
eliminated by amendment of this Agreement, in the case of the Named Officers, or
a vote of the Managers, in the case of officers other than Named Officers.  An
officer who is a Manager shall hold office until the election and qualification
of his or her successor even though he or she may cease to be a Manager.
 
7.3 Removal and Vacancies.  Any officer may be removed from his or her office
with or without cause upon a majority vote of the Managers.  Such removal shall
be without prejudice to the contract rights of the Person so removed.  A vacancy
among the officers by death, resignation, removal or otherwise shall be filled
by the Board of Managers, unless such office is eliminated.
 
7.4 President.
 
(a) The Company shall be managed by a President.  The Board of Managers
delegates to the President the authority to oversee and supervise the Company’s
business.  Except as otherwise provided in this Agreement, the President is
authorized to determine all questions relating to the day-to-day conduct,
operation and management of the business of the Company.  The President is
directly responsible to the Board of Managers.
 
(b) The President may delegate such part of his or her duties as he or she may
deem reasonable or necessary in the conduct of the business of the Company to
one or more employees of the Company, who shall each have such duties and
authority as is determined from time to time by the President or as may be set
forth in any agreement between such employee and the Company.
 
(c) The initial President shall be Michael Rice.
 
7.5 Secretary.  The Secretary shall be secretary of and shall attend all
meetings of the Members and Board of Managers and shall record all proceedings
of such meetings in the minute book of the Company.  He or she shall give proper
notice of meetings of Members and the Board of Managers.  He or she shall
perform such other duties as may from time to time be prescribed by the Board of
Managers or the President.  The initial Secretary shall be Daphne Taylor.
 
 
14

--------------------------------------------------------------------------------

 
 
7.6 Treasurer.  The Treasurer shall keep or cause to be kept accurate accounts
of all moneys of the Company received or disbursed.  He or she shall deposit or
cause to be deposited all moneys, drafts and checks in the name of and to the
credit of the Company in such banks and depositaries as the Board of Managers or
the President shall from time to time designate.  He or she shall have power to
endorse or cause to be endorsed for deposit or collection all notes, checks and
drafts received by the Company.  He or she shall disburse or cause to be
disbursed the funds of the Company as ordered by the President.  He or she shall
render to the Board of Managers and the President whenever required an account
of all his or her transactions as Treasurer and of the financial condition of
the Company and shall perform such other duties as set forth in Article 10 and
as may from time to time be prescribed by the Board of Managers or the
President.  The initial Treasurer shall be Daphne Taylor.
 
7.7 Duties of Other Officers.  The duties of such other officers and agents as
the Board of Managers may designate shall be set forth in the resolution
creating such office or agency or by subsequent resolution.
 
7.8 Compensation.  The officers, agents and employees of the Company shall
receive such compensation for their services as may be determined from time to
time by the Board of Managers or as shall be set forth in a written agreement.
 
Article 8
Indemnification
 
8.1 General.
 
(a) To the fullest extent permitted by law, the Company shall indemnify, hold
harmless and defend each Manager and Named Officer and their respective
Affiliates, directors, officers, employees, members, managers, partners,
shareholders, assigns, representatives and agents (individually, an
“Indemnitee”) from and against any and all losses, claims, damages, liabilities,
whether joint or several, expenses (including legal fees and expenses),
judgments, fines and other amounts paid in settlement, incurred or suffered by
such Indemnitee, as a party or otherwise, in connection with any threatened,
pending or completed claim, demand, action, suit or proceeding, whether civil,
criminal, administrative or investigative, and whether formal or informal,
arising out of or in connection with the business or the operation of the
Company if the Indemnitee’s conduct:
 
(i) was not a breach of the Indemnitee’s duty of loyalty to the Company or the
Members,
 
(ii) did not involve acts or omissions not in good faith or that involved
intentional misconduct or a knowing violation of law, and
 
(iii) did not involve any transaction from which the Indemnitee derived an
improper personal benefit.
 
 
15

--------------------------------------------------------------------------------

 
 
(b) An Indemnitee shall have the right to employ separate counsel in any action
as to which indemnification may be sought under any provision of this Agreement
and to participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Indemnitee unless (i) the Company has
agreed in writing to pay such fees and expenses, (ii) the Company has failed to
assume the defense thereof and employ counsel within a reasonable period of time
after being given the notice required above or (iii) the Indemnitee has been
advised by its counsel that representation of such Indemnitee and other parties
by the same counsel would be inappropriate under applicable standards of
professional conduct (whether or not such representation by the same counsel has
been proposed) due to actual or potential differing interests between them.  It
is understood, however, that the Company shall, in connection with any one such
action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the reasonable fees and expenses of only one separate firm of
attorneys at any time for all such Indemnitees having actual or potential
differing interests with the Company, unless but only to the extent the
Indemnitees have actual or potential differing interests with each other.
 
(c) To the fullest extent permitted by law and subject to Section 8.1(b),
expenses incurred by an Indemnitee in defending any claim, demand, action, suit
or proceeding subject to this Article 8 shall, from time to time, be advanced by
the Company before the final disposition of such claim, demand, action, suit or
proceeding upon receipt by the Company of an undertaking by or on behalf of the
Indemnitee to repay such amount unless it is determined that such Indemnitee is
entitled to be indemnified therefor pursuant to this Article 8.  An Indemnitee
shall not be denied indemnification in whole or in part under this
Article 8  merely because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies, if the transaction was not
otherwise prohibited by the terms of this Agreement and the conduct of the
Indemnitee satisfied the conditions set forth in Section 8.1(a).
 
8.2 No Member Liability.  Any indemnification provided under this Article 8
shall be satisfied solely out of assets of the Company, as an expense of the
Company.  No Member shall be subject to personal liability by reason of these
indemnification provisions.
 
8.3 Settlements.  The Company shall not be liable for any settlement of any such
action effected without its written consent, but if settled with such written
consent, or if there is a final judgment against the Indemnitee in any such
action, the Company agrees to indemnify and hold harmless the Indemnitee to the
extent provided above from and against any loss, claim, damage, liability or
expense by reason of such settlement or judgment.
 
8.4 Amendments.  Any amendment of this Article 8 shall not adversely affect any
right or protection of an Indemnitee who was serving at the time of such
amendment or repeal, and such rights and protections shall survive such
amendment or repeal with respect to events that occurred before such amendment
or repeal.
 
 
16

--------------------------------------------------------------------------------

 
 
Article 9
Transfers
 
9.1 Registration, Transfer and Exchange.  The Company shall keep at the
Principal Office an original copy of this Agreement in which the Board of
Managers shall reflect all transfers of outstanding Units on successive
amendments of Schedule A that are made pursuant to Article 15; provided,
however, that the Board of Managers shall not reflect on Schedule A any transfer
that is not made in compliance with this Article 9.  The Company may treat any
Person in whose name Units are recorded on Schedule A to this Agreement as the
absolute owner of such Units.  The Board of Managers shall deliver a copy of
each amendment of Schedule A to each Member promptly after each amendment,
provided that, a failure of the Board of Managers to deliver a copy of any
amendment to the Members shall not invalidate such amendment.
 
9.2 Restriction on Transfers.
 
(a) In addition to any restrictions imposed by the federal securities laws and
any applicable state securities or “blue-sky” laws, no Member may transfer all
or any part of any Unit, whether for consideration or not, and no transferee
thereof shall have any rights in the Company or be or have any rights as a
Member with respect to all or any part of any such Unit attempted to be
transferred, and any such attempted transfer of all or any part of a Unit shall
be entirely null and void, unless (i) all of the Members other than the Member
transferring or proposing to transfer all or any part of its Units consent to
the transfer and the admission of such transferee as a Member and (ii) the
transferor and the transferee comply with the provisions of Section 9.4.
 
(b) If by operation of law or pursuant to the final decree of a competent court
any Unit is transferred to any Person in violation of the restrictions on
transfer imposed by this Article 9 and such transferee is not admitted as a
Member pursuant to the terms of this Agreement, such transferee shall be merely
an assignee with the rights described in Section 18-702(b) of the Act.  To the
limited extent of the rights described in Section 18-702(b) of the Act,
references in this Agreement to Members shall be extended, where relevant, to
include assignees.
 
(c) The appropriate Company records and any certificates representing the Units
shall be noted to prevent any transfers in violation of this Section 9.2.
 
(d) No Member may transfer any portion of such Member’s rights in or obligations
to the Company as a Member except pursuant to a transfer of Units.
 
9.3 Transfer by Legal Process.  Upon any involuntary transfer of all or any
portion of the Units of a Member pursuant to a levy of execution, foreclosure of
pledge, garnishment, attachment, bankruptcy or other legal process (or by
operation of law resulting from the liquidation, dissolution or winding-up of a
Member), (i) such Member shall cease to be a Member with respect to any Units so
transferred and (ii) the Units that are so transferred shall, in the hands of
the transferee, be subject to the purchase rights described in Section 9.5,
treating the transferee as the Transferring Person for such purposes.  If the
Company and the Members do not purchase the transferred Units pursuant to
Section 9.5, the transferee shall have no right to become a Member or vote in
any Company matters unless admitted by the affirmative vote of all of the
Members other than the Member transferring or proposing to transfer all or any
part of its Units, and subject to compliance with the provisions of Section 9.4.
 
 
17

--------------------------------------------------------------------------------

 
 
9.4 Conditions to Permitted Transfers.  No transfer otherwise permitted by any
provisions of this Agreement shall be valid unless and until the following
conditions are satisfied (any of which may be waived by the Board of Managers in
its discretion):
 
(a) The transferor and transferee shall execute and deliver to the Company such
documents and instruments of conveyance as may be necessary or appropriate in
the opinion of counsel to the Company to effect such transfer and confirm the
agreement of the transferee to be bound by the provisions of this Agreement;
provided, however, that in the case of a transfer of Units at death or
involuntarily by operation of law, the transfer shall be confirmed by
presentation to the Company of legal evidence of such transfer, in form and
substance satisfactory to counsel of the Company.
 
(b) Except in the case of a transfer of Units at death or involuntarily by
operation of law, where no opinion of counsel is required, the transferor shall
furnish to the Company an opinion of counsel, which counsel and opinion shall be
satisfactory to the Company, to the effect that:
 
(i) The transfer will, or will not, cause the Company’s status as a partnership
to terminate for federal income tax purposes under Code Section 708 or cause the
Company to be treated as a “publicly traded partnership” within the meaning of
Code Section 7704;
 
(ii) The transfer is exempt from all applicable registration requirements and
such transfer will not violate any applicable federal and state laws regulating
the transfer of securities; and
 
(iii) The transfer will not cause the Company to be deemed to be an “investment
company” under the Investment Company Act of 1940.
 
(c) The transferor and transferee shall furnish the Company with the
transferee’s taxpayer identification number, sufficient information to determine
the transferee’s initial tax basis in the Units transferred and any other
information reasonably necessary to permit the Company to file all required
federal and state tax returns and other legally required information statements
or returns.  The Company shall not be required to make any distribution
otherwise provided for in this Agreement with respect to any transferred Units
until it has received such information.
 
(d) The transferee shall reimburse the Company for all costs and expenses
reasonably incurred by the Company in connection with such transfer including
legal fees and costs of the preparation, execution, filing or publishing of any
amendment to the Certificate of Formation or this Agreement.
 
 
18

--------------------------------------------------------------------------------

 
 
9.5 Purchase Options.
 
(a) Upon the occurrence of an Option Event with respect to any Member, that
Member, or his or her legal representative, as the case may be (a “Transferring
Person”), shall give written notice to the Company and to the other Members of
the occurrence of the Option Event (the “Option Notice”).
 
(b) The Option Notice shall:
 
(i) specify the number and class of Units affected by the Option Event (the
“Offered Units”),
 
(ii) specify the date of the occurrence of the Option Event (which in the case
of a bona fide offer to purchase the Offered Units shall be the date of the
completion of negotiations with the proposed transferee),
 
(iii) specify the name and address of the proposed transferee, and
 
(iv) contain the Transferring Person’s offer to sell all, but not less than all,
such Units to (x) the Company (the “Company Option”) and (y) the other Members
(the “Member Option”) pursuant to the provisions of this Section 9.5, and
 
(v) if the Option Event is the receipt of a bona fide offer to purchase the
Offered Units, the Option Notice shall also contain
 
(A) a complete description of the consideration to be paid to the Transferring
Person with respect to the bona fide offer to purchase and the manner in which
such consideration is to be paid,
 
(B) a copy of the written proposal, if any, of the proposed transferee relating
to such transfer, and
 
(C) the Transferring Person’s certification that the offer was made in good
faith, that the Transferring Person desires to accept the offer and that the
proposed transferee has been notified in writing of the rights of the Company
and the Members under this Agreement including the rights under this Section 9.5
(a copy of such written notification to the proposed transferee shall accompany
the certification).
 
(c) If the Transferring Person fails to give the notice required by this
Section 9.5, such notice shall be deemed to be given on the date the Company
first has actual knowledge of the occurrence of the Option Event, and the Units
held by the Transferring Person shall remain subject to all of the terms and
conditions of this Agreement.
 
(d) Upon the occurrence of an Option Event, the purchase price for the Offered
Units and the terms of payment, shall be determined as follows:
 
 
19

--------------------------------------------------------------------------------

 
 
(i) If the Option Event is the receipt by the Transferring Person of a bona fide
offer to purchase the Offered Units, the purchase price of the Offered Units
shall be the purchase price for the Offered Units offered by such purchaser and
the terms and conditions of purchase shall be the same as those offered by such
purchaser.
 
(ii) If the Option Event is the bona fide attempt by a Member to transfer or to
arrange for the transfer of some or all of such Member’s Units (other than
pursuant to a bona fide offer) to any Person, the purchase price of the Units
shall be the Fair Market Value of the Offered Units determined pursuant to the
procedure set forth in Section 9.5(e).
 
(iii) If the Option Event is the receipt of a bona fide offer to purchase, the
purchase price shall be paid in accordance with any applicable terms and
conditions specified in the Option Notice.
 
(e) If the purchase price of the Offered Units is the Fair Market Value of the
Offered Units, the Board of Managers shall determine the Fair Market Value of
the Offered Units as of the date of the occurrence of the Option Event and
deliver notice of its determination to the Transferring Person within 30 days
after the Company’s receipt of the Option Notice.  Within 20 days after the date
of the notice from the Board of Managers, the Transferring Person shall deliver
a written notice to the Board of Managers indicating whether the Transferring
Person accepts or objects to the Fair Market Value of the Offered Units as
determined by the Board of Managers.  If the Transferring Person fails to
deliver the notice within the allowed time, the Transferring Person shall be
deemed to have accepted the Fair Market Value of the Offered Units as determined
by the Board of Managers.  If the Transferring Person timely objects to the Fair
Market Value as determined by the Board of Managers, the Fair Market Value of
the Offered Units shall be determined by a Qualified Appraiser as set forth
below.
(i) If the Transferring Person and the Company agree upon a Qualified Appraiser
within 15 days after the request for an appraisal by the Transferring Person,
the Fair Market Value determined by the agreed-upon Qualified Appraiser shall be
binding upon all parties.
 
(ii) If the Transferring Person and the Company are unable to agree upon a
Qualified Appraiser within 15 days after the request for an appraisal by the
Transferring Person, the Transferring Person and the Company shall each name a
Qualified Appraiser within 10 days after the expiration of such 15-day period,
and the Fair Market Value shall be determined as follows:
 
(A) Each Qualified Appraiser shall, within 30 days of appointment, make a
determination of the Fair Market Value of the Offered Units, and shall certify
the same in writing to the Board of Managers and the Transferring Person.
 
 
20

--------------------------------------------------------------------------------

 
 
(B) If one of the parties fails to select a Qualified Appraiser within the time
period allowed, the determination of the Qualified Appraiser appointed by the
other party shall be the Fair Market Value of the Offered Units.
 
(C) Otherwise, the Fair Market Value of the Offered Units shall be the average
of the Fair Market Values certified by the two Qualified Appraisers; provided
however, that if the difference between the two appraised Fair Market Values is
greater than 20% of the larger appraised Fair Market Value, the two Qualified
Appraisers shall, within five days after submission of their certified
appraisals, mutually designate a third Qualified Appraiser who shall make an
independent appraisal of the Fair Market Value of the Offered Units within 15
days thereafter, and the Fair Market Value of the Offered Units shall then be
the average of the two appraisals which are closest in value to one another;
provided that if one of the appraised Fair Market Values equals the average of
the other two appraised Fair Market Values, that appraised value shall
constitute the Fair Market Value of the Offered Units.
 
(D) If the two Qualified Appraisers do not select a third appraiser within the
time period provided, one or both of the Board of Managers or the Transferring
Person shall apply to the then senior judge of King County District Court of the
State of Washington for the selection of a third Qualified Appraiser, whose
selection shall be binding upon the parties in all respects.
 
(iii) The costs of any and all Qualified Appraisers under this Agreement shall
be paid for one-half by the Transferring Person and one-half by the Company.
 
(iv) The date on which (A) the Transferring Person accepts the Board of
Manager’s determination of the Fair Market Value of the Offered Units or (B) the
date on which the Fair Market Value of the Offered Units is finally determined
pursuant to Section 9.5(d)(ii) is referred to as the “Valuation Date.”
 
(f) If the Company exercises the Company Option, it shall, within 30 days after
the later of (i) the Notice Date or (ii) the Valuation Date, as the case may be,
give written notice of such election to the Transferring Person and concurrently
give the same notice to the Members.  The sale of the Transferring Person’s
Units shall be closed within 60 days after the expiration of such 30-day period
by tendering the purchase price to the Transferring Person in the same manner as
set forth in Section 9.5(d)(iii).  The Company’s decision regarding the exercise
of the Company Option shall be made by the Board of Managers, provided that, any
Transferring Person or Affiliate of a Transferring Person who is then a Manager
shall have no vote in the matter.
 
(g) If the Company fails to exercise the Company Option within the 30-day period
referred to in Section 9.5(f), the Members shall have 30 days from and after the
last day of the 30-day period referred to in Section 9.5(f) to exercise the
Member Option.  If any Member elects to exercise the Member Option, that Member
shall, within such 30-day period, give written notice to the Transferring Person
of election to purchase all of such Units and concurrently give the same notice
to the other Members.  If more than one Member elects to exercise the Member
Option, then each Member who has so elected shall be entitled to purchase a pro
rata portion (based on the respective Units of the electing Members) of the
Units of the Transferring Person.  The sale of the Transferring Person’s Units
shall be closed within 60 days after the expiration of such 30-day period by
tendering the purchase price to the Transferring Person in the manner set forth
in Section 9.5(d)(iii).
 
 
21

--------------------------------------------------------------------------------

 
 
(h) If no Member gives timely written notice of his or her election to exercise
the Member Option and the Option Event related to a proposed transfer of the
Offered Units, the Transferring Person shall have the right, at any time within
90 days after the expiration of the 30-day period referred to above, to sell or
otherwise dispose of the Offered Units, to the proposed purchaser or transferee
upon identical terms and conditions to those specified in the Option Notice, if,
and only if, the transferor and transferee comply with the provisions of
Section 9.4.  If the Option Event did not relate to a proposed transfer of the
Offered Units, the Transferring Person shall have the right to retain the
Offered Units subject to all of the terms and conditions of this Agreement.  If
the Transferring Person has not transferred all of the Offered Units to the
proposed transferee or the transferor or transferee has failed to comply with
the terms of Section 9.4 within the allowed 90-day period, the Offered Units
shall remain subject to this Agreement and any proposed transfer after the
allowed 90-day period must comply again with the provisions of this Section 9.5.
 
9.6 Impasse

 
(a)  For purposes of this Agreement, an “Impasse” shall occur if, with respect
to any matter requiring the unanimous consent or approval of the Members or the
Board of Managers hereunder or under the Act, the Members or the Board of
Managers, as applicable, do not agree on whether such matter should be approved
or consented to, and such disagreement continues in effect 60 days after a
Member has provided written notice (the “Notice of Potential Impasse”) to the
other Member describing the nature of such disagreement and stating that the
disagreement is a potential Impasse under this Agreement.
 
(b) Upon the occurrence of an Impasse, either Member (the “Offeror”) shall have
the right at any time during the period ending at 11:59 p.m. (local time at the
Principal Office) on the 60th day after the occurrence of an Impasse to give to
the other Member (the “Offeree”) a notice (the “Offer”) stating that the Offeror
wishes to implement the provisions of this Section 9.6.
 
(i) The Offer will constitute the irrevocable offer of the Offeror to purchase
all, but no fewer than all, of the Units of the Offeree and shall specify the
cash price (the “Cash Price”) at which the Offeror would be willing to purchase
such Units.  The Offer shall include a closing date that is no fewer than 90
days nor more than 120 days after the delivery by the Offeror of the Offer.  The
Members agree that all distributions under this Agreement will be suspended
during the pendency of any transaction under this Section 9.6.
 
 
22

--------------------------------------------------------------------------------

 
 
(ii) Upon receipt of the Offer, the Offeree will have the option to:
 
(A) sell to the Offeror all of the Offeree’s Units for the Cash Price;
 
(B)  
offer to buy from the Offeror all of the Offeror’s Units at a price per Unit
that is not less than the price per Unit implied by the Cash Price;

 
(C)  
offer to sell to the Offeror all of the Offeree’s Units for a revised Cash Price
(each of the offers contained in Sections 9.6(b)(ii)(B) and 9.6(b)(ii)(C), a
“Counter Offer”); or

 
(D)  
reject the Offer and agree to dissolve the Company pursuant to Section 14.1.

 
(iii) The Offeree must give written notice of its election to the Offeror within
60 days after receipt of the Offer.  If the Offeree fails to give the Offeror
written notice of its election within the 60-day period, the Offeree shall be
conclusively deemed to have made the election under Section 9.6(b)(ii)(A) to
sell all of its Units to the Offeror.  If the Offeree makes, or is deemed to
have made, the election under Section 9.6(b)(ii)(A) to sell all of its Units to
the Offeror, or the Offeror accepts a Counter Offer:
 
(A) The closing shall be held on the date designated in the Offer or at such
other time as the parties may agree.  The purchaser shall pay the Cash Price or
other agreed price in immediately available funds.  At closing, the seller and
its Affiliates shall either (i) be fully released at no cost or expense from any
guarantees or indemnities or other obligations related to any financing of the
Company or (ii) be fully indemnified, in form and substance reasonably
acceptable to the seller, by the purchaser.
 
(B) If either Member fails to consummate the sale transaction (other than on
account of a default by the other Member), then, in addition to all other rights
and remedies that such Member would have under applicable law, such Member may
maintain an action for specific performance of the sale transaction.
 
(c) If no Offer to purchase Units has been made by either Member at the
expiration of the 60-day period set forth in Section 9.6(b) and the Impasse has
not been resolved, either Member may, at any time within 10 days after the
expiration of such 60-day period, give written notice to the other Member of its
election to dissolve the Company pursuant to Section 14.1 (the “Impasse
Dissolution Election”).  If a Member makes an Impasse Dissolution Election, the
Company shall be dissolved pursuant to Section 14.1 unless the Members agree in
writing that the Impasse has been resolved or waived within 60 days after the
expiration of the 60-day period set forth in Section 9.6(b).
 
 
23

--------------------------------------------------------------------------------

 
 
Article 10 
Books of Account; Reports and Fiscal Matters
 
10.1 Books; Place; Access.  The Treasurer shall maintain books of account on
behalf of the Company at the Principal Office or such other place as may be
designated by the Board of Managers.  All Members shall at all reasonable times
have access to and the right to inspect the same.
 
10.2 Financial Information.  The Treasurer shall cause to be prepared and
delivered to each of the Members (i) an annual operating budget, (ii) summary
financial information with respect to each of the first three quarters of each
Fiscal Year, and (iii) an annual financial report that shall describe in
reasonable detail the financial and business activities of the Company and
include the financial statements of the Company for the previous Fiscal
Year.  The quarterly financial information shall be provided to the Members not
later than 45 days following the end of each quarter of the Fiscal Year, and the
annual financial report shall be provided to the Members not later than 90 days
after the close of each Fiscal Year and shall not be audited unless the Board of
Managers otherwise decides.
 
10.3 Tax Information.  Within 90 days after the close of each Fiscal Year, all
necessary tax information shall be transmitted to all Members.
 
10.4 Tax Elections and Accounting.  The Board of Managers, in consultation with
the Company’s tax advisers, shall make or refrain from making any elections
required or permitted to be made by the Company under the Code and shall choose
the Company’s tax accounting method from all available tax accounting
methods.  The Board of Managers may, at the time and in the manner provided in
Treasury Regulations Section 1.754-1(b), cause the Company to elect pursuant to
Code Section 754 to adjust the basis of the assets of the Company in the manner
provided in Code Sections 734 and 743.
 
10.5 Tax Matters Partner.  Until BioLife resigns, is removed, or ceases to be a
Member, it shall act as the tax matters partner (the “TMP”), as such term is
defined in Code Section 6231(a)(7), and the TMP is authorized to and shall
represent the Company in connection with all examinations of the Company’s
affairs by tax authorities, including resulting administrative and judicial
proceedings.  The Members and the TMP shall use all reasonable efforts to comply
with the responsibilities outlined in Code Sections 6222 through 6231 (including
any Treasury Regulations thereunder and any successor or amendatory provisions
thereto for which a tax matters partner is designated).  Members holding a 75%
majority of the Units outstanding may remove the TMP at any time or the TMP may
resign as TMP at any time, and such resignation or removal shall become
effective upon the appointment of a successor TMP in the manner required by
applicable Treasury Regulations.  The successor TMP shall be determined by the
vote of Members holding a 75% majority of the Units outstanding.
 
10.6 Required Records.  The Board of Managers shall maintain at the Principal
Office the information and records that the Members are entitled to obtain from
the Company pursuant to Section 18-305(a) of the Act.  Each Member shall have
the absolute right, upon written demand, to examine and copy, in person or by a
legal representative, at any reasonable time, and the Company shall make
available within ten days after receipt by the Board of Managers of the written
demand, all documents referred to in the preceding sentence.
 
 
24

--------------------------------------------------------------------------------

 
 
Article 11
Capital
 
11.1 Capital Commitments
 
(a) The Members commit to make Capital Contributions to the Company in the
amounts of the Commitments set forth by their respective names on
Schedule A.  In exchange for such Capital Contributions, the Members shall
receive the Units set forth opposite their respective names on Schedule A.
 
(b) BioLife shall pay its Capital Contributions, up to the amount of its
Commitment, in such amounts and at such times as will be necessary for the
purpose of funding the Company’s purchase of Products (as defined in the Supply
Agreement) pursuant to the terms of the Supply Agreement.  The Board of Managers
shall give BioLife written notice before each such Capital Contribution is
due.  Each such notice shall be given not less than five Business Days before
the payment to which such notice relates is due, and will specify the date on
which the Capital Contribution will be due and the percentage or amount of
BioLife’s Commitment then due.
 
11.2 No Right to Return of Contribution.  No Member shall have the right to the
withdrawal or to the return of his, her or its Capital Contribution, except upon
the dissolution and liquidation of the Company pursuant to Article 14.
 
11.3 Additional Capital Contributions.  If all of the Members by unanimous
consent at any time or from time to time determine that contributions to the
capital of the Company are necessary to the conduct of the Company’s activities,
each of the Members shall promptly make a cash contribution to the capital of
the Company equal to that Member’s share (determined in proportion to the number
of Units held by each Member) of such additional funds.  If any Member is unable
to or otherwise does not contribute that Member’s share of such funds to the
Company, the funds advanced by the other Members shall be regarded as a loan in
accordance with Section 11.4.
 
11.4 Loans to the Company; No Interest on Capital.  The Members may, but are not
obligated to, make loans to the Company from time to time, as authorized by the
Board of Managers.  Any such loans shall not be treated as Capital Contributions
to the Company for any purpose under this Agreement nor entitle such Member to
any increase in its share of the profits and losses and distributions of the
Company, but the Company shall be obligated to such Member for the amount of any
such loans pursuant to the terms thereof, as the same are determined by the
Board of Managers and such Member.  Interest with respect to the outstanding
amount of any loans made by a Member to the Company shall accrue and be payable
at such times and at such rate as is determined by the Board of Managers and
such Member.  All scheduled principal and interest payments with respect to any
loans from a Member to the Company pursuant to this Section 11.4 shall be repaid
before any distributions to any Members pursuant to Section 13.1, Section 13.2,
or Section 14.2(e).  No interest shall be paid on any Capital Contribution to
the Company or on any balance in any Capital Account.
 
 
25

--------------------------------------------------------------------------------

 
 
11.5 Creditor’s Interest in the Company.  No creditor who makes a loan to the
Company shall have or acquire at any time as a result of making the loan any
direct or indirect interest in the profits, capital or property of the Company,
other than such interest as may be accorded to a secured
creditor.  Notwithstanding the foregoing, this provision shall not prohibit in
any manner whatsoever a secured creditor from participating in the profits of
operation or gross or net sales of the Company or in the gain on sale or
refinancing of the Company, all as may be provided in its loan or security
agreements.
 
11.6 Capital Accounts.  A separate Capital Account (“Capital Account”) shall be
maintained for each Member in accordance with Code Section 704 and Treasury
Regulations Section 1.704-1(b)(2)(iv).  The Board of Managers shall increase or
decrease the Capital Accounts in accordance with the rules of such regulations
including upon the occurrence of any of the events specified in Treasury
Regulations Section 1.704-1(b)(2)(iv)(f).  The Board of Managers’ determination
of Capital Accounts shall be binding upon all parties.
 
Article 12
Allocation of Profits and Losses
 
12.1 Capital Account Allocations.
 
(a) The Profits or Losses of the Company shall be allocated among the Capital
Accounts of the Members with respect to each Fiscal Year as of the end of such
Fiscal Year in the proportion that the Units held by each Member bear to the
Units held by all Members.  Unless otherwise provided in this Agreement, every
item of income, gain, loss and deduction entering into the computation of
Profits or Losses shall be allocated to the Members in the same proportions as
the allocation of Profits or Losses for that period.
 
(b) Notwithstanding Section 12.1(a), the Board of Managers shall not allocate
any item of loss or deduction to a Member that would cause or increase a deficit
balance in such Member’s Capital Account in excess of any limited dollar amount
of such deficit balance that such Member is obligated to restore as of the end
of any Fiscal Year, taking into account the amounts and adjustments set forth in
Treasury Regulations Section 1.704-1(b)(2)(ii)(d)(4)-(6) and shall make special
allocations of the Profits or Losses of the Company among the Members as
necessary to cause the allocations under this Section 12.1 to be respected under
Code Section 704(b) and Treasury Regulations Section 1.704-1(b)(1).  The Board
of Managers shall, to the extent possible and in whatever manner it deems
appropriate, make subsequent curative allocations of other items of income,
gain, loss and deduction to offset any such special tax allocations.
 
(c) Allocations under this Section 12.1 are intended to meet the alternate test
for economic effect under Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and,
with respect to any allocations of nonrecourse deductions, are intended to meet
the requirements of Treasury Regulations Section 1.704-2(e).  A “qualified
income offset,” a “minimum gain chargeback,” each as defined in the Treasury
Regulations, and any such other provision that is necessary to cause the
allocations under this Section 12.1 to meet such test and requirements are
incorporated by reference into this Agreement.
 
 
26

--------------------------------------------------------------------------------

 
 
(d) The Board of Managers’ determination of allocations shall be binding upon
all parties.
 
12.2 Tax Allocations.  The Board of Managers shall allocate the items of income,
gain, loss and deduction of the Company for federal income tax purposes among
the Members in the same manner that such items are allocated to the Members’
Capital Accounts.
 
12.3 Tax Credits.  All tax credits shall be allocated among the Members in
accordance with applicable law.
 
12.4 Code Section 704(c) Allocations.  In accordance with Code Section 704(c),
income, gain, loss and deduction with respect to any property contributed to the
Company shall, solely for tax purposes, be allocated among the Members so as to
take account of any variation between the adjusted basis of such property to the
Company for income tax purposes and its book value for Capital Account purposes,
in the same manner as such variations are treated under Code
Section 704(c).  Any elections or other decisions related to such allocations
shall be made by the Board of Managers in any manner that reasonably reflects
the purpose and intention of this Agreement.  Allocations pursuant to this
Section 12.4 are solely for purposes of federal, state and local taxes and shall
not affect, or in any way be taken into account in computing, any Member’s
Capital Account or share of income, gain, loss or deduction pursuant to any
provision of this Agreement.
 
12.5 Varying Interests During Fiscal Year.  In the event of any changes in Units
during a Fiscal Year, all Profits and Losses from operations of the Company
during such Fiscal Year, using such methods of accounting for depreciation and
other items as the Board of Managers determines to use for federal income tax
purposes, shall be allocated to each Member based on its varying interest in the
Company during such operating year in accordance with Code Section 706.  The
Board of Managers shall determine in accordance with Code Section 706 whether to
prorate items of income and deduction according to the portion of the Fiscal
Year for which a Member held Units or whether to close the books on an interim
basis and divide such operating year into two or more segments.
 
Article 13
Distributions
 
13.1 Operating Distributions.  The Board of Managers shall distribute Net Cash
Flow to the Members in proportion to their respective Units at least
quarterly.  All distributions of Net Cash Flow pursuant to this Section 13.1
shall be subject to withholding of amounts to satisfy any outstanding loans from
Members to the Company and for the Mandatory Reserve, as provided for in the
definition of Net Cash Flow.
 
 
27

--------------------------------------------------------------------------------

 
 
13.2 Distributions for Tax Liabilities.  Subject to the limitations on
distributions in Section 13.3, the Company shall make the following
distributions to cover Member tax liabilities:
 
(a) The Company shall make distributions of money to the Members in proportion
to their respective Units in amounts that the Board of Managers considers
reasonably sufficient to enable the Members to pay the federal income taxes on
the income and gain (net of any cumulative tax benefits produced for the Members
by the Company’s losses, deductions, and credits) that passes through the
Company to the Members under the applicable provisions of the Code (the “Taxes
on Pass-Through Income”).
 
(b) The amount distributed to the Members shall be determined by the Board of
Managers using a good faith approximation of the Taxes on Pass-Through Income
applicable to the Members.
 
(c) The Company shall make the distributions required above in a timely manner
to allow the tax attributable to the income passed through the Company to any
Member to be paid on an annual basis or on a quarterly basis as necessary for
the Member to pay any estimated taxes due with respect to such income.
 
(d) All distributions to a Member made pursuant to this Section 13.2 shall
reduce the amount of the next succeeding distribution or distributions that
would otherwise have been distributed to such Member pursuant to Section 13.1
and Section 14.2.
 
13.3 Limitations on Distributions.  Notwithstanding any provision to the
contrary in this Article 13:
 
(a) All distributions made in connection with the liquidation and winding up of
the Company shall be made in the manner provided in Section 14.2.
 
(b) No distribution shall be made that would result in a violation of
Section 18-607 of the Act.
 
Article 14
Dissolution and Liquidation
 
14.1 Events Causing Dissolution; Final Payment.  The Company shall be dissolved
only upon the occurrence of any of the following events:
 
(a) The written agreement of all Members;
 
(b) Following the occurrence of an Impasse in which (i) an Offer has been
rejected by the Offeree pursuant to Section 9.6(b)(ii)(D), (ii) a Counter Offer
has not been accepted within 60 days of its receipt by the Offeror, or (iii) an
Impasse Dissolution Election has been made pursuant to Section 9.6(c) and the
Members fail to agree in writing that the Impasse has been resolved or waived
within 60 days after the expiration of the 60-day period set forth in Section
9.6(b); or
 
(c) The final decree of a court that dissolution is required under applicable
law.
 
 
28

--------------------------------------------------------------------------------

 
 
14.2 Liquidation and Winding Up.  If the Company is dissolved pursuant to
Section 14.1, the Company shall be liquidated and the Managers (or other Person
or Persons designated by the Managers or by a decree of court) shall wind up the
affairs of the Company.  The Managers or other Persons winding up the affairs of
the Company shall promptly proceed to the liquidation of the Company and, in
settling the accounts of the Company, the assets and property of the Company
shall be distributed in the following order of priority:
 
(a) To the payment of all debts and liabilities of the Company in the order of
priority as provided by law (other than outstanding loans from a Member);
 
(b) To the establishment of any reserves deemed necessary by the Managers or the
Person winding up the affairs of the Company for any contingent liabilities or
obligations of the Company;
 
(c) To the repayment of any outstanding loans from Members to the Company, pro
rata in proportion to the amounts owed to such Members;
 
(d) To the return of all smart shipper know how and technology to SAVSU and all
portal related know how and technology to BioLife; and
 
(e) The balance, if any, to the Members pro rata in accordance with their
positive Capital Account balances, after giving effect to all contributions,
distributions, and allocations for all periods.
 
14.3 No Deficit Restoration Obligation.  If any Member has a deficit balance in
its Capital Account (after giving effect to all contributions, distributions and
allocations for all fiscal periods including the fiscal period during which the
liquidation occurs), such Member shall have no obligation to make any
contribution to the capital of the Company with respect to such deficit, and
such deficit shall not be considered a debt owed to the Company or to any Person
for any purpose whatsoever.
 
Article 15
Amendment
 
The Certificate of Formation and this Agreement may be amended by an instrument
in writing signed by all Members.  No provision of this Agreement (other than
Schedule A as described below) may be modified, amended, waived or terminated
except as provided in the preceding sentence.  No course of dealing between the
parties will modify, amend, waive or terminate any provision of this Agreement
or any rights or obligations of any party under or by reason of this
Agreement.  Notwithstanding the foregoing, the Board of Managers shall amend
Schedule A, without having to obtain the consent of any Member, as appropriate
to reflect accurately any transfers of Units, issuances of new Units and
admissions of new Members that are effected in accordance with this
Agreement.  The Board of Managers shall promptly deliver a copy of any such
amendment to each Member, provided that, a failure of the Board of Managers to
deliver a copy of any amendment to the Members shall not invalidate such
amendment.
 
 
29

--------------------------------------------------------------------------------

 
 
Article 16
Approval of Reorganizations and Bankruptcy
 
Without the unanimous consent of all Members, the Company shall not engage in
any Reorganization or commence any proceedings or the filing of any petition
seeking relief under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal or state bankruptcy, insolvency or
similar law.
 
Article 17
Member Services
 
17.1 BioLife Services.  BioLife will provide, or cause one or more of its
Affiliates to provide, services to the Company as described in the BioLife
Service Agreement.
 
17.2 SAVSU Services.  SAVSU will provide, or cause one or more of its Affiliates
to provide, shippers to the Company and such other duties as described in the
SAVSU Supply Agreement.
 
Article 18
Participation Fee
 
18.1 Participation Fee.  A fee of $1,000,000 will be paid by BioLife to SAVSU in
consideration for SAVSU’s participation in the Company (the “Participation
Fee”).
 
18.2 Payments Terms.  The Participation Fee will be due and payable in twelve
(12) monthly installments commencing upon the Effective Date, with the remaining
monthly installments due within ten (10) days from the final day of each month
for the succeeding eleven (11) months in which SAVSU delivers the agreed upon
quantity of units to the Company.
 
Article 19
Representations, Warranties of the Members
 
19.1 Representations and Warranties of the Members.  Each of the Members
represents and warrants as of the Effective Date to each of the other Members
and the Company as follows:
 
(a) The Units being acquired by such Member are being purchased for such
Member’s own account and not with a view to, or for sale in connection with, any
distribution or public offering thereof within the meaning of the Securities Act
of 1933, as amended (the “Securities Act”).  Such Member understands that such
Units have not been registered under the Securities Act or any state securities
laws by reason of their contemplated issuance in transactions exempt from the
registration and prospectus delivery requirements thereof and that the reliance
of the Company and others upon such exemptions is predicated in part by the
representations and warranties of such Member contained in this Agreement.
 
(b) Such Member has the requisite power and authority (whether corporate or
otherwise) and legal capacity to enter into, and to carry out its obligations
under, this Agreement.
 
 
30

--------------------------------------------------------------------------------

 
 
(c) The execution and delivery by such Member of this Agreement and the
consummation by such Member of the transactions contemplated by this Agreement
have been duly authorized before the Effective Date by all necessary action on
the part of such Member.
 
(d) This Agreement has been duly executed and delivered by such Member and
constitutes a valid and binding obligation enforceable against such Member in
accordance with its terms.
 
(e) Such Member is not subject to, or obligated under, any provision of (i) any
agreement, arrangement or understanding, (ii) any license, franchise or permit
or (iii) any law, regulation, order, judgment or decree that would be breached
or violated, or in respect of which a right of termination or acceleration or
any encumbrance on any of such Member’s assets would be created, by such
Member’s execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated by this Agreement, except for such
agreements as to which a Member has previously obtained the consent of the other
party or parties thereto.
 
(f) No authorization, consent or approval of, waiver or exemption by, or filing
or registration with, any public body, court, third party or authority is
necessary on such Member’s part, which has not previously been obtained by such
Member for the consummation of the transactions contemplated by this Agreement.
 
(g) No Person has or will have, as a result of any act or omission by such
Member any right, interest or valid claim against the Company or any other
Member for any commission, fee or other compensation as a finder or broker, or
in any similar capacity, in connection with the transactions contemplated by
this Agreement.
 
(h) If such Member is or ever becomes an employee of the Company, such Member
acknowledges and agrees that such Member’s ownership of Units and status as a
Member does not constitute an express or implied promise by the Company of
continued employment and will not interfere in any way with the Company’s right
to terminate such employment at any time.
 
Article 20
Confidentiality
 
20.1 Confidential Information.  For purposes of this Agreement, the term
“Confidential Information” means, with respect to each of the Members and each
of their respective Affiliates and with respect to the Company and any Affiliate
of the Company (each, a “Disclosing Party”), information that is proprietary to
the Disclosing Party, including patent applications, know-how, designs,
formulas, processes, technology, plans, data, trade secrets, inventions,
discoveries, improvements and ideas or works of authorship or other information
relating to its business; information concerning any of its past, current or
possible future products or projects; information about its research,
development, purchasing, accounting, marketing, or selling of products or
services; and information concerning any of its past, current or possible future
customers or business prospects.  Confidential Information will include
information furnished in both written and oral form to a Member or the Company
(the “Receiving Party”) or any of their respective directors, officers,
employers, agents or advisors or, in the case of the Company, Members
(collectively, such Member’s “Representatives”).  The terms of this Agreement
and of the Supply Agreement constitute Confidential Information.  Confidential
Information will not include (a) any information lawfully in the possession of
the Receiving Party prior to the date of disclosure thereof by the Disclosing
Party or its Representatives, on a non-confidential and lawful basis, (b) any
information which is in the public domain or hereafter becomes a part thereof
through no fault of the Receiving Party, (c) any information that becomes
available to the Receiving Party on a non-confidential and lawful basis from a
source other than any other Person bound by this Agreement, or (d) any
information disclosed from one Person bound by this Agreement to another which
is expressed in writing by the Disclosing Party to be non-confidential.  Each
Member and the Company acknowledges that the Confidential Information derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other Persons who
can obtain economic value from its disclosure or use.
 
 
31

--------------------------------------------------------------------------------

 
 
20.2 Protection of Confidential Information.  Except as otherwise may be
specifically provided herein, , each Member and the Company shall hold all
Confidential Information of a Disclosing Party in the strictest confidence and
shall disclose such Confidential Information only to its respective
Representatives who have a need to know such information, which Representatives
shall also hold such information in the strictest confidence.  Further, each
Member and the Company agrees that it (i)  shall use each Disclosing Party’s
Confidential Information solely and exclusively for carrying out the purposes
of, or its rights under, this Agreement and shall not otherwise utilize a
Disclosing Party’s Confidential Information for the benefit of the Receiving
Party or any third party.  Each Receiving Party will direct its Representatives
to treat a Disclosing Party’s Confidential Information in accordance with this
Agreement and to exercise such precautions or measures as may be reasonable in
the circumstances to prevent improper use of such Confidential Information by
them, and each Receiving Party will be responsible for any breaches by such
Representatives of this Agreement.  Each Receiving Party shall take, at its sole
cost and expense, all reasonable measures, including but not limited to court
proceedings, to restrain its Representatives (or former Representatives) from
unauthorized disclosure or use of a Disclosing Party’s Confidential
Information.  Each Receiving Party agrees that, at the Disclosing Party’s
request, it will cooperate, and will cause its Representatives to cooperate,
fully with the Disclosing Party in any and all legal action taken by the
Disclosing Party to protect the Disclosing Party’s rights in its Confidential
Information.
 
20.3 Compelled Disclosure.  This Agreement does not prohibit the disclosure of
Confidential Information where applicable law requires, including, but not
limited to, disclosure in response to subpoenas and/or orders of a governmental
agency or court of competent jurisdiction and any disclosures necessary to
comply with applicable securities laws.  In the event the Receiving Party is
required to disclose Confidential Information in response to subpoenas and/or
orders of a governmental agency or court of competent jurisdiction, the
Receiving Party shall promptly notify the Disclosing Party in writing, and
cooperate, and cause its Representatives to cooperate, at the Disclosing Party’s
sole expense, with the Disclosing Party in seeking to limit the disclosure of
such Confidential Information.  In the event that a protective order or other
remedy is not promptly obtained to limit the disclosure, the Receiving Party or
any Representative to whom the Receiving Party transmits the Disclosing Party’s
Confidential Information shall furnish only that portion of the Disclosing
Party’s Confidential Information which in the opinion of such person’s counsel
is legally required and shall exercise its best efforts to obtain a protective
order or other reliable assurance that confidential treatment shall be accorded
to the Disclosing Party’s Confidential Information.
 
 
32

--------------------------------------------------------------------------------

 
 
20.4 Return of Information.  Upon any termination, cancellation or expiration of
this Agreement, or upon the Disclosing Party’s request for any reason, the
Receiving Party shall return promptly to the Disclosing Party or certify the
destruction of the originals and all copies of any written documents, tools,
materials or other tangible items containing or embodying Confidential
Information of the Disclosing Party; provided, however, that the Receiving Party
shall be entitled to retain one copy of Confidential Information of the
Disclosing Party as a record as to what is confidential and what was returned or
destroyed.
 
20.5 Remedies.  The Receiving Party agrees that its obligations provided in this
Article 20 are necessary and reasonable in order to protect the Disclosing Party
and its business, and expressly agrees that monetary damages may be inadequate
to compensate the Disclosing Party for any breach by the Receiving Party of its
covenants and agreements set forth in this Agreement.  Accordingly, each
Receiving Party agrees and acknowledges that in the event of any such breach or
threatened breach, in addition to any other remedy that may be available in law,
in equity or otherwise, the Disclosing Party shall be entitled to seek and
obtain injunctive relief against the threatened breach of this Agreement or the
continuation of any such breach by the Receiving Party, without the necessity of
proving actual damages.
 
20.6 Material Non-Public Information.  SAVSU acknowledges that it may from time
to time be in possession of material non-public information of BioLife and
agrees that it will comply with the restrictions imposed by the United States
securities laws regarding the purchase or sale of securities by any person who
has received material, non-public information from the issuer of such securities
and on the communications of such information to any other person when it is
reasonably foreseeable that such other person is likely to purchase or sell such
securities in reliance upon such information.
 
20.7 Survival.  The terms and provisions of this Article 20 will survive the
dissolution of the Company or any termination of this Agreement for a period of
five years and shall bind the Members’ successors and assigns.
 
Article 21
Miscellaneous Provisions
 
21.1 Entire Agreement.  This Agreement (including the exhibits, schedules and
other documents referred to in this Agreement) contains the entire understanding
between the Members with respect to the subject matter of this Agreement and
supersedes any prior understandings, agreements or representations, written or
oral, relating to the subject matter of this Agreement.
 
21.2 Time of Essence.  With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.
 
21.3 Signatures; Counterparts.  This Agreement may be executed in one or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
instrument.  A facsimile signature will be considered an original signature.
 
 
33

--------------------------------------------------------------------------------

 
 
21.4 Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable under any applicable law or rule, the validity, legality and
enforceability of the other provisions of this Agreement will not be affected or
impaired thereby.
 
21.5 Successors and Assigns.  This Agreement shall be binding upon the
transferees, successors, assigns and legal representatives of the parties to
this Agreement.
 
21.6 Notices.  All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing.  Without limiting the manner by which written notice may otherwise be
given, any notice shall be effective if given by a form of Electronic
Transmission consented to in writing by the Person to whom the notice is given,
which consent has not been revoked in writing.  Notice will be deemed to have
been given (i) when delivered if personally delivered by hand (with written
confirmation of receipt), (ii) when received if sent by a nationally recognized
overnight courier service (receipt requested), (iii) five Business Days after
being mailed to a Person’s address set forth in the records of the Company or
designated in writing by such Person, if sent by first class mail, return
receipt requested, (iv) when receipt is acknowledged by an affirmative act of
the party receiving notice, (v) if sent by facsimile or electronic mail to the
Person, when directed to a number or address, as applicable, at which the Person
receiving the notice has consented to receive notice in this manner.  All
notices to the Company shall be addressed to its Principal Office.
 
21.7 Headings.  The headings and any table of contents contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.
 
21.8 References.  References to Sections, Exhibits, Schedules and like
references are to Sections, Exhibits, Schedules and the like of this Agreement
unless otherwise expressly provided.
 
21.9 Construction.  The word “including” means “including without
limitation.”  The use of the masculine, feminine or neuter gender or the
singular or plural form of words will not limit any provisions of this
Agreement.
 
21.10 Governing Law.  All matters relating to the interpretation, construction,
validity and enforcement of this Agreement shall be governed by the internal
laws of the state of Delaware, without giving effect to any choice of law
provisions thereof.  Any conflict or apparent conflict between this Agreement
and the Act will be resolved in favor of this Agreement, except as otherwise
specifically required by the Act.
 
21.11 Third Party Benefit.  Nothing in this Agreement, express or implied, is
intended to confer upon any Person not a party to this Agreement any rights,
remedies, obligations or liabilities of any nature whatsoever; provided,
however, that the Indemnitees shall, as intended third-party beneficiaries
thereof, be entitled to the enforcement of Article 8, but only insofar as the
obligations sought to be enforced thereunder are those of the Company.
 
 
34

--------------------------------------------------------------------------------

 
 
21.12 Additional Actions and Documents.  The parties agree to execute and
deliver any further instruments or perform any acts that are or may become
necessary to carry on the Company created by this Agreement or to effectuate its
purposes.
 
21.13 Specific Performance.  Each of the parties acknowledges and agrees that
the subject matter of this Agreement is unique, that the other parties would be
damaged irreparably in the event any of the provisions of this Agreement are not
performed in accordance with their specific terms or otherwise are breached, and
that the remedies at law would not be adequate to compensate such other parties
not in default or in breach.  Accordingly, each of the parties agrees that the
other parties will be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions of this Agreement in addition to any
other remedy to which they may be entitled, at law or in equity.  The parties
waive any defense that a remedy at law is adequate and any requirement to post
bond or provide similar security in connection with actions instituted for
injunctive relief or specific performance of this Agreement.
 
21.14 Waiver of Partition.  Each Member irrevocably waives any and all rights
that he, she, or it may have to maintain an action for partition of any of the
Company’s property.
 
[Signature page follows]
 
 
35

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.
 
BIOLIFE SOLUTIONS, INC.




/s/ Michael Rice
By:       Michael Rice
Its:       Chief Executive Officer




SAVSU TECHNOLOGIES, LLC




/s/ Dana Barnard
By:       Dana Barnard
Its:       Manager
 
 
36

--------------------------------------------------------------------------------

 




EXHIBIT 1
 
CERTIFICATE OF FORMATION
OF
BIOLOGISTEX CCM, LLC
 
This Certificate of Formation is executed and filed by the undersigned, as
authorized person to form a limited liability company under the Delaware Limited
Liability Company Act:
 
Article 1
 
The name of this Company is biologistex CCM, LLC (the “Company”).
 
Article 2
 
The address of the registered office of the Company in the State of Delaware is
c/o United Corporate Services, Inc., 874 Walker Road, Suite C, Dover, Kent
County, Delaware 19904.
 
Article 3
 
The name and address of the registered agent for service of process on the
Company in the State of Delaware is United Corporate Services, Inc., 874 Walker
Road, Suite C, Dover, Kent County, Delaware 19904.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate of Formation
this 29th day of September, 2014.
 


 

   
/s/ Daphne Taylor                                                       
Daphne Taylor
Authorized Person

 
 
37

--------------------------------------------------------------------------------

 


 


 
EXHIBIT 2
 
SUPPLY AGREEMENT - PROVIDED AS EXHIBIT 10.3
 
 
38

--------------------------------------------------------------------------------

 
 


 
EXHIBIT 3
 
SERVICE AGREEMENT – PROVIDED AS EXHIBIT 10.4
 
 
39

--------------------------------------------------------------------------------

 
 


 


SCHEDULE A
 
Name of Member
Capital Contribution
Fair Market Value
Units
BioLife Solutions, Inc.
$2,400,000.00 commitment to fund the purchase inventory
$2,400,000.00
520
SAVSU Technologies, LLC
Exclusive distribution rights to Products
$2,215,384.62
480


40
 
 